Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Office Action in response to applicant’s submission filed September 16, 2022 wherein claims 35-36, 38, 43 and 45 are pending and have been examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 14/718,372, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Applicant in the reply for the requirement for Information filed on 1/15/2021 admitted that “The Animal Jacket” was in public use in January 2015 (See section (a)). Applicant further argued that the instant application 15/821,562, which was filed on 11/22/2017, is a Continuation-in-Part of Application 14/718,372, which was filed on 5/21/2015 and, as argued by applicant, claims priority to a provisional application 61/997,161, which was filed on 5/23/2014. However, the examiner was unable to establish the claimed priority to provisional application 61/997,161 because the applicant did not claim priority to the provisional application in application 15/821,562 or and application 14/718,372. It is also noted that application 14/718,372 does not disclose, anywhere in the disclosure, a sound producing device and its components (i.e. power supply, speaker…etc.); therefore, the claims that include a sound producing device and its components will be given an effective filing date of 11/22/2017.
This application makes reference to or appears to claim subject matter disclosed in Provisional Application No. 61/997,161, filed 5/23/2014. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sound producing device,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted the newly filed figure 10 does represent new matter as to the place of the sound producing device marked as (100). Therefore, it should be withdrawn.
Figs. 13-16 filed on April 2, 2020, are objected to as they appear to be black and white photographs and it is unclear what the applicant is illustrating in these figures.
Applicant is respectfully reminded that “[p]hotographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.  See: MPEP 608.01(f) and 37 CFR 1.84(b)(1).
In the instant case, garments can be represented using line drawings, as evidenced by figures  13-16 of the instant application and the figures provided by the cited prior art.  
Moreover, the drawings should follow the Standards for Drawings as set forth in 37 CFR 1.84 including having “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.” 

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 43 last line delete the second period. Appropriate correction is required.
Claims 35-36, 38, line 1 recites “The system” change to –The garment system--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites “wherein a volume and a shape of the pouch depends on a style of plush toy resulting from the wearable garment retained in the stored position” which is indefinite because it is unclear whst the metes and bounds the applicant is claiming.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36, 38, 43 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Darlin’ Deals Review & Giveaway ~ Windy Pouch Animal Jackets! as evidenced by applicant’s response to the requirement for information filed on January 15, 2021, section (c), wherein applicant admitted the “information written about in , Darlin’ Deals Review & Giveaway ~ Windy Pouch Animal Jackets! is the same as what is contained in, parent application 14/718,372”  also published as (U.S. Pub. No. 2016/0338425 A1) herein referred to as “Virgilio” and further in view of Gheneva et al. (U.S. Pub. No. 2007/0261703 A1).
The publication date of Darlin’ Deals which has a date of March 9, 2015 is more than one year prior  to the effective filing date of November 22, 2017 of this application. The claims have been provided with the effective filing date of November 22, 2017, as this was the first disclosure of the claimed device with a sound producing device (i.e. the claims of the instant application are not supported by the parent application).


    PNG
    media_image1.png
    654
    864
    media_image1.png
    Greyscale


Regarding claim 43, Virgilio discloses a garment system (See Fig. 4), comprising: 
a pouch comprising 
a circular opening affixed to a garment: 
at least one decorative element visible on an exterior of the pouch, a hollow interior; 
a strap extending away from the circular opening to a clip;
an elastic cord configured to bias the circular opening to a closed position; and 
wherein the garment is entirely retained within the hollow interior in the stored position, 
wherein when the pouch is a toy based on the at least one decorative element when the garment is in the stored position (if the user is using the system as a toy based on the at least decorative element when the garment is in the stored position which is shown in Figs. 3 and A as the face of a pig).
Virgilio does not disclose a sound producing device.
Gheneva et al. “Gheneva” teaches yet another garment system having a body portion adapted to cover a torso of a wearer when worn (See Fig. 5), two arm portions adapted to cover the two arms of the wearer when worn (See Fig. 5), an electronic device (2) to be inserted into a pouch (52), the sound producing device formed to the surface of the body portion (See Fig. 5) wherein the electronic device is a sound producing device producing music, producing sounds such as music thought earphone or speakers (8) wherein the sound producing device (2) is configured (capable) to play one or more audio files through the speaker, it is obvious that the device which is similar to MP3 player will have to have a rechargeable battery in order to operate and play music as intended, wherein the sound producing device (2) is in communication with the power source and storage media (in order to operate as an electronic device as intended because the power source and storage media are an integral components with the sound producing device), wherein a storage media stores the one or more audio files (plurality of songs or videos), and wherein the sound producing device (2) is operable in the storage position and in a wearable position )because it operates independent of the garment, meaning they are two separate systems).
It is obvious to the ordinary skilled in the art before the effective filing date of the claimed invention to provide the garment system of Virgilio with a sound producing device as taught by Gheneva in order to provide entertainment to the wearer and to be alerted of emergencies such as weather emergencies.

Regarding claim 35, Virgilio discloses a garment system wherein the elastic cord (See Fig. A) is disposed within the perimeter of the sealable (capable to sealed) opening of the pouch (clearly shown in Fig. A), wherein the elastic cord reduces a circumference of the perimeter (See Figs. A and 3 illustrating that the cord reduces the circumference of the perimeter of the circular opening because it is gathered).

Regarding claim 36, Virgilio discloses a garment system wherein the sealable opening (See Fig. A) is sealed by the elastic cord after the garment is stored entirely within the pouch (See Figs. A and 3).

Regarding claim 38, Virgilio discloses a garment system wherein the garment is waterproof (See claim 1 disclosing that the jacket is flexible water resistant therefore it was interpreted as being water proof to a degree).

Regarding claim 45, as best understood, Virgilio discloses a garment system wherein a volume and a shape of the pouch depends on a style of plush toy resulting from the wearable garment retained in the stored position (Fig. 3 illustrates a pig face and the pouch volume which is the space inside the pouch depends on the style plush toy, which is a pig face).

Conclusion
The prior art made of record and not relied upon is considered (See prior PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732